DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Election/Restrictions
Claims 30-36 remain withdrawn from further consideration pursuant to 37 CFR 1.1.42(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traverse the restriction (election) requirement in the reply filed on 12/23/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 01/05/2022, has been entered. Claims 21 and 29 are amended, claims 1-20, and 23-28 are now or have been previously cancelled, claim 38 is newly added, and claims 30-36 remain withdrawn. Accordingly, claims 21, 22, and 29-38 are pending with claims 21, 22, 29, 37, and 38 considered in this Office Action.
Applicant’s amendments have obviated the previous rejection over Lapalu and Bailey.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (U.S. 4,777,064).
Regarding claim 21, Stone teaches at Example No. 2 (meeting claimed bituminous composition) the combination of 20% by weight U.O.P. residuum (meeting claimed ‘at least one petroleum pitch’) with remainder AC-10 asphalt cement (meeting claimed ‘at least one bitumen base’). 
The UOP residuum is described as having “a zero penetration at 77°F” (Col. 5 lines 26-27; 77F is equivalent to 25C) and a softening point of 270-310°F (equivalent to 132.2-154.4°C which lies entirely within the claimed range of 115 to 175°C; Col. 5 line 15).  
With regard to the preamble, Example No. 2 of Stone is a bituminous composition that meets the structure (i.e. particular amount of pitch embodying particular properties combined with a base bitumen) of the invention as claimed. As such, it is anticipated that Stone’s composition would be in solid form under cold conditions and in divided form absent evidence to the contrary. Notably, ‘cold conditions’ or ‘divided form’ has not been defined or particularly claimed to limit what ‘cold conditions’ are or what a ‘divided form’ is.
However, in the interest of compact prosecution, it is noted that Paragraph 0083 of Applicant’s specification states that “the term ‘pitch which is solid under cold conditions and in divided form’ means a pitch which is solid at ambient temperature and which is packaged in a divided form, i.e. in the form of units which are distinct from one another, for example pellets”. Stone teaches at Col. 5 lines 64-66 that the residuum may also be shipped in the solid form to the site of blending or use. A powder would meet the BRI of ‘divided form’. Thus, Stone teaches that the residuum is in solid and divided form.
With regard to the language describing how the penetration value and RBSP temperatures are measured, it is noted that the structure (i.e. the penetration value and softening point temperature) is all that is required rather than the particular methods of determining the values. MPEP 2113.
Regarding claim 38, Stone anticipates the bituminous composition as applied to claim 21 above and further teaches that the pitch is included in an amount of 20% (Example No. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stone.
Regarding claim 22, Stone anticipates the composition as applied to claim 21 above but is silent to the UOP residuum being oxidized. However, it is conventional in the art to oxidize asphaltic products including pitch to achieve higher penetration; thus, it would be obvious that the petroleum pitch is an oxidized pitch. In support of the determination of obviousness, Stone teaches that “the asphalts produced in these trials were usually air-blown asphalts, asphalts where consistency (penetration) had been reduced from soft asphalts (50 penetration and above) by heating and blowing with air”. (Col. 1 lines 62-66). The person of ordinary skill would understand that ‘heating and blowing with air’ is known to modify the penetration from this disclosure of Stone (which is notably from 1988). As such, it is maintained that the selection of a petroleum pitch with low penetration would be obvious to have been oxidized because oxidation of the pitch lowers the penetration value.
Regarding claim 29, Stone anticipates the composition as applied to claim 21 above and further teaches that the residuum can be provided in solid form Col. 5 lines 64-66 but does not expressly teach that the solid form could be blocks or pellets. However, the selection of the solid form of the residuum and/or bitumen composition to be blocks or pellets is prima facie obvious. It is well known in the art that bitumen can be provided in block or pellet form successfully.
Additionally, it has been held that changes in shape are prima facie obvious absent persuasive evidence that the particular configuration or shape is significant and/or critical (MPEP 2144.04 IV. B.)
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claim 21 above, and further in view of Lapalu (U.S. 7,918,930).
Regarding claim 37, Stone anticipates the composition as applied to claim 21 above but fails to teach that the bituminous compositions has a complex modulus G*, measured at 15C according to standard EN 14770, superior or equal to the complex modulus G* of the bitumen base.
Lapalu et al. (hereinafter “Lapalu”) teaches a bitumen composition (Col. 7 lines 42-52 as well as Col. 4 lines 1-7) including a mixture from various bitumen sources (Col. 4 lines 59-60 “Pitches... can be used as a bituminous base, as well as mixtures of bituminous components”) including petroleum pitch having a penetration (P25) from 10 to 900 1/10 mm (Col. 4 lines 64-66) and a RBSP between 70 to 120C (Col. 4 lines 6-9) that are measured using EN 1426 and 1427 (Table 1). Further, Lapalu appreciates the complex modulus at Table 4 and notably Table 4 demonstrates that the inclusion of the additive does not reduce the complex modulus but increases it. As such, the person of ordinary skill in the art would have a reasonable expectation that the bituminous product of Stone would not have a reduction in complex modulus upon addition of the residuum to the AC-10 asphalt cement in Ex. 2 which would therefore meet the claimed limitation requiring ‘superior or equal to the complex modulus of the bitumen base’.
Further, it is noted that PTO does not possess the capabilities to manufacture and test compositions of the prior art In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). As such, in view of the substantial similarity of the composition of Stone to that instantly claimed, there is a reasonable basis to presume that the composition of Stone would embody the same properties as that claimed (i.e. that the composition would have a complex modulus G* that is superior or equal to the complex modulus G* of the bitumen base).
Response to Arguments
Applicant’s amendments have necessitated a new grounds of rejection in view of Stone (U.S. 4,777,064). Lapalu is now used as a secondary reference.
With regard to the footnote directed to GB 792,248, In re Hoch, and MPEP 706.02(j) (note: MPEP 706.02(j) was moved to MPEP 2142), it is noted that no factual findings or evidence was used from the teachings of GB 792,248 in the rejection itself. GB 792,248 was only mentioned in the response to arguments to further demonstrate the understanding of the hypothetical person of ordinary skill in the art before the effective filing date of the claimed invention. Specifically, POSITA would understand both pitch and bitumen to be combinable as it is a conventional practice. GB 792,248, a reference from 1958, teaches pitch and bitumen mixtures.
With regard to the arguments directed to Lapalu’s use of a chemical blowing additive, it is noted that Lapalu is no longer the primary reference and so these arguments appear to be moot. Notably, Lapalu now supports the rejection only to the extent of the complex G* modulus. 
In response to Applicant’s argument that the additive is responsible for the increase in the G* modulus, evidence is required to support such an attribution because there is no evidence in the record that demonstrates that the chemical additive is responsible for this change. Further, in view of the substantial similarity of the Stone composition, evidence would be due to demonstrate that Stone does not possess such a property/characteristic.
In the interest of furthering prosecution, it is suggested that express claiming of the complex G* modulus values and the provision of evidence could advance prosecution but further search and consideration would be required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stone (U.S. 4,373,961) and Stone (U.S. 4,268,318) both directed to asphalts utilizing base bitumen stocks and petroleum pitch combinations. Notably, these patents do not have pitch that possess the softening point as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738